Citation Nr: 1435315	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  03-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cervical nerve damage with decreased strength of both arms, including as a result of in-service explosive impact.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 and was awarded a Purple Heart, a Combat Infantryman Badge, and a Bronze Service Star with "V" device for his service in Vietnam.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2003 rating decision of the Department of Veterans Affairs (VA), Roanoke, Virginia, Regional Office (RO).

In April 2006, the Veteran testified before the undersigned acting Veterans Law Judge sitting at the Board in Washington, DC.  A copy of the hearing transcript is of record and has been reviewed.

In a September 2010 decision, the Board denied, in part, service connection for cervical nerve damage with decreased strength of both arms and bilateral hip disability.  The Veteran appealed the September 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2012 memorandum decision, the Court affirmed the September 2012 Board decision in part, and remanded the issues of service connection for cervical nerve damage with decreased strength of both arms and a bilateral hip disability for further consideration.  In March 2013, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 




The Board has reviewed the documents in both the paper claims file and the electronic claims file.

In March 2013, the Veteran raised the issues of service connection for a skin disorder, diabetes mellitus, and a bilateral foot condition.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded this matter in March 2013 to provide the Veteran with an examination to determine whether his cervical spine and upper extremity disabilities and/or bilateral hip disabilities were the result of service.  The Board specifically instructed the AOJ to obtain an opinion from a VA examiner who was to concede the Veteran's assertions of in-service injuries, including injuries sustained during a fall through the hatch of his APC as the result of explosive impact during combat, and also consider the Veteran's reports of continuity of symptoms since service.

Pursuant to the Board's remand, the Veteran was afforded an examination in May 2013.  Upon review of the claims folder and evaluation of the Veteran, the VA examiner determined that the Veteran's hip and cervical disabilities, and right carpal tunnel syndrome were not in any way related to service, to include falling through the hatch of APC during service, and more likely caused by post-service events.    The examiner noted that service treatment records were negative for treatment during service for a hip or cervical spine disability or upper extremity neurological condition, or the event in which the Veteran fell through an APC hatch.  He added that the cause of the Veteran's hip disability was avascular necrosis, but did not provide a complete rationale as why the avascular necrosis was unrelated to the in-service injury.  Additionally, the examiner indicated that the Veteran had right carpal tunnel in the distant past but there was no significant clinical finding on evaluation that day.  Also, no nerve conduction study was performed but based on physical evaluation the diagnosis would probably be very mild.  Carpal tunnel syndrome was not related to the cervical spine disability and more likely due to his work as a carpenter.  He further stated that the Veteran's degenerative disease was more likely the result of aging and wear.

The Board finds that the May 2013 VA examination report is inadequate.  The Board specifically instructed the VA examiner to concede the Veteran's report of in-service injuries.  While the examiner included the Veteran's assertions in this regard in reaching his conclusion, he also cited to the lack of documentation in the service treatment records of any injuries.  It is unclear how much the examiner relied on the lack of documentation in providing his opinion.  Furthermore, the examiner did not address the Veteran's contention as to continuity of symptoms since service as directed by the Board.  Therefore, an addendum report must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the case to the VA examiner who authored the May 2013 examination report for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician (but NOT the examiner who performed the February 2007 and June 2008 examinations).  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  All indicated tests and studies should be performed.  The claims folder, including all newly obtained evidence, the Veteran's testimony before the undersigned acting Veterans Law Judge, the citation and schematic of the APC, and a copy of this decision and remand, must be sent to the examiner for review.  

The examiner must concede the Veteran's account of the in-service fall through the hatch of an APC, as well as his reports of continuity of symptoms since service.  The examiner is asked to provide opinions for the following questions:

(1)  Is it at least as likely as not (a 50 percent or greater probability) that any manifested cervical spine and upper extremity disabilities and/or bilateral hip disabilities are the result of the Veteran's in-service injuries, including injuries sustained during a fall through the hatch of his APC as the result of explosive impact during combat?  In answering this question, the examiner must consider the Veteran's reports of continuity of symptoms since service; the Board's finding that the Veteran's reports of the claimed in-service injury are found to be true; and, the examiner must consider the entire medical record which shows evidence of intervening injur(ies) which may or may not have been the initial injury to the neck and/or hips.  

In this regard, the examiner is advised that the lack of continuity of care is not the same as continuity of symptoms.  The examiner is asked to consider whether the Veteran's current disabilities of the hips and back/neck are the types of disabilities that are consistent with the described in-service injury and reports of continuity of symptomatology, despite the lack of treatment at the time of the in-service injury.  The examiner is also asked to consider the records obtained by the Social Security Administration which refer to a work injury in 1996.  In those records, the Veteran specifically relates his hip and neck/back pain to the 1996 work injury.  Although the records reflect that the Veteran had some pain prior to the 1996 injury, the Veteran does not mention any injury in service in conjunction with his claim for social security benefits.  Nonetheless, the examiner should opine as to whether the Veteran's claimed symptoms prior to the 1996 work injury are etiologically related to the symptoms described as a result of the work related injury.

(2)  In the alternative, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's manifested cervical spine and upper extremity disabilities and/or bilateral hip disabilities are otherwise etiologically related to any other incident of service?

The examiner is asked to provide a complete rationale for the opinions. 

2.  Ensure the above development has been conducted in accordance with the instructions above.  If the examination report does not provide the information requested above, return the report as insufficient.  After undertaking any other development deemed essential, readjudicate the Veteran's claims for service connection for cervical nerve damage with decreased strength of both arms, including as a residual of in-service explosive impact during combat, and bilateral hip disabilities, with application of all appropriate laws and regulations, including consideration of Allen v. Brown, 7 Vet. App. 439, 448 (1995), if applicable, and consideration of any additional information obtained as a result of this remand.  If any decision remains adverse to the Veteran, furnish him with a supplemental statement of the case and afford a reasonable period of time within which to respond before returning the case to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



